United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3642
                                   ___________

Michael W. Ryan,                       *
                                       *
            Petitioner - Appellant,    *
                                       * Appeal from the United States
      v.                               * District Court for the District
                                       * of Nebraska.
Harold W. Clarke, Director, State of   *
Nebraska Department of                 *
Correctional Services                  *
                                       *
            Respondent - Appellee.     *
                                  ___________

                              Submitted: June 17, 2004
                                  Filed: October 29, 2004
                                 ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

MELLOY, Circuit Judge.

       Petitioner-Appellant Michael W. Ryan, a state prisoner under a sentence of
death, appeals the district court’s1 denial of habeas relief. On appeal, Ryan argues
that ex parte meetings with members of the victims’ families by the state judge who

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
presided over his capital murder trial deprived him of a fair sentencing hearing. Ryan
also alleges that he was not competent to stand trial or proceed with his habeas corpus
proceeding. However, since the Nebraska courts did not make “an unreasonable
determination of the facts in light of the evidence presented in the State court
proceedings,” 28 U.S.C. § 2254(d)(2), nor apply “clearly established Federal law, as
determined by the Supreme Court of the United States” in an unreasonable manner,
28 U.S.C. § 2254(d)(1), we affirm.

                                   I. Background

       On April 10, 1986, a jury convicted Ryan of first degree murder in the death
of James Thimm. Thimm died April 29, 1985, after Ryan and four others tortured
him for three days. The state of Nebraska also charged Ryan with the murder of Luke
Stice. Ryan entered a plea of nolo contendere to the second degree murder of Stice.
The Nebraska Supreme Court set forth the underlying facts of the crimes in its
opinion on direct appeal, State v. Ryan, 444 N.W.2d 610 (Neb. 1989) (Ryan I), and
on appeal of Ryan’s first motion for post conviction relief, State v. Ryan, 534 N.W.2d
766 (Neb. 1995) (Ryan II). We granted a certificate of appealability as to three
issues: 1) the application of the Anti-Terrorism and Effective Death Penalty Act of
1996 (AEDPA); 2) Ryan’s competency; and 3) the effect of any misconduct by the
trial court in holding the ex parte meeting with the victims’ families prior to
sentencing. We address in detail only facts that are relevant to these issues.

       Judge Robert T. Finn presided over Ryan’s trial. Judge Finn was to sentence
Ryan for both the first degree murder of Thimm and the second degree murder of
Stice. On September 10, 1986, following Ryan’s conviction for the Thimm murder,
one of Ryan’s trial attorneys, Richard Goos, filed a motion asking Judge Finn to
disqualify himself from Ryan’s sentencing. Goos argued that an ex parte August
meeting between Judge Finn and Stice’s family required Judge Finn to disqualify
himself.

                                         -2-
      On September 15, 1986, Judge Finn considered the motion to disqualify
himself. Goos expressed concern that Thimm’s sentencing had been discussed during
the meeting with the Stice family. Judge Finn overruled the motion and stated that
he had not discussed Thimm’s sentencing at the ex parte meeting. The sentencing
hearing took two days, concluding on September 16, 1986. On October 16, 1986,
Judge Finn sentenced Ryan to death for the murder of Thimm. Ryan had already been
sentenced to life imprisonment for the murder of Stice.

       Ryan appealed his conviction and sentence. In his appeal, he raised the issue
of judicial misconduct based on the ex parte meeting, the fact that Judge Finn turned
his back on Ryan during Ryan’s testimony at trial, and Judge Finn’s failure to
disqualify himself from sentencing. The Nebraska Supreme Court affirmed Ryan’s
conviction and sentence on direct appeal. Ryan I, 444 N.W.2d at 656.

       On October 19, 1990, Ryan filed his first motion in the Nebraska trial court for
post conviction relief, which included Ryan’s claims of judicial misconduct in
sentencing. The case was referred to retired Judge Dewayne Wolf. Ryan’s appointed
attorney, Robert Creager, investigated the issue of possible ex parte meetings between
Judge Finn and members of both victims’ families. As part of this investigation,
Creager met with Judge Finn. Judge Finn told Creager that he had not held any ex
parte meetings with the Thimm family. On April 27, 1993, Judge Finn signed an
affidavit attesting to the fact that he had not held any ex parte meetings with the
Thimm family. Judge Wolf denied Ryan’s first motion for post conviction relief.

       Ryan appealed. On appeal, Ryan again asserted that Judge Finn’s refusal to
disqualify himself from the sentencing hearing deprived Ryan of a fair sentencing
procedure. Ryan also alleged that he had been deprived of his right to effective
assistance of counsel because trial counsel failed to adequately raise the issue of
judicial misconduct regarding Judge Finn’s ex parte communications. The Nebraska
Supreme Court affirmed the district court’s decision, concluding that Ryan was not

                                         -3-
prejudiced by the ex parte meeting between Judge Finn and the Stice family. The
court held that it had addressed the ex parte meeting issue on direct appeal and that
Ryan was not entitled to relitigate the same issues in a post conviction proceeding.
Ryan II, 534 N.W.2d at 460-61.

       On November 17, 1995, Ryan filed a pro se petition for a writ of habeas corpus
and stay of execution in federal court. The federal district court appointed counsel
to represent Ryan. On April 1, 1996, Ryan’s counsel filed an amended habeas
petition. The amended petition raised claims relating to competency. Ryan did not
raise issues regarding his competency in his first motion for state post conviction
relief. In addition, the petition included new information and allegations regarding
ex parte contact between Judge Finn and the victims’ families. In a deposition taken
by Ryan’s appointed counsel, Thimm’s foster cousin, Daneda Heppner, testified that
she and another member of the Thimm family met with Judge Finn in May 1986.
Heppner corroborated her information with a letter dated May 12, 1986, from
Heppner to her family. In her letter, she informed them of the proceedings and her
meeting with Judge Finn.

       A federal magistrate judge found that Ryan had not fairly presented the factual
basis for the judicial misconduct claim to the Nebraska Supreme Court. It was not
evident whether Ryan had exhausted all of the state court remedies available to him
regarding a meeting between Judge Finn and members of the Thimm family.2
Accordingly, the district court gave Ryan the option of either withdrawing the
amended petition or dismissing the action without prejudice to pursue the new
judicial misconduct claim in state court. Ryan moved to dismiss his petition without
prejudice, and the court granted his motion.



      2
      The court had addressed only the meeting with the Stice Family in Ryan I
and Ryan II.

                                         -4-
       On November 7, 1996, Ryan filed a second motion for post conviction relief
in the state trial court. Judge Gerald E. Moran was appointed to hear the motion.
Judge Moran held an evidentiary hearing. Judge Finn testified that he had no
recollection of an ex parte meeting, but based on the Heppner letter, such a meeting
must have occurred. Judge Finn also testified that he had no recollection of the
meeting when he overruled the motion to disqualify himself on September 15, 1986.

       Judge Moran found that an improper ex parte meeting did occur on May 9,
1986, between Judge Finn and Thimm family members. Judge Moran concluded,
however, that any claims related to the May 9 meeting were procedurally barred
because Ryan and his counsel knew or reasonably should have known about the May
9 meeting during the direct appeal and the first post conviction proceedings. In the
alternative, Judge Moran determined that even if the ex parte meeting claim was not
procedurally barred, Ryan suffered no prejudice as a result of the meeting with the
Thimm family or Finn’s refusal to recuse himself.

       Judge Moran also addressed Ryan’s competency claims. He concluded that the
competency claims were procedurally barred because Ryan could have raised the
issue previously and had failed to do so. Judge Moran found, in the alternative, that
Ryan was competent to stand trial, such that even if the competency claims were not
barred, they did not entitle Ryan to relief.

       On September 10, 1999, the Nebraska Supreme Court affirmed this denial of
relief. State v. Ryan, 601 N.W.2d 473 (Neb. 1999) (Ryan III). In Ryan III, the
Nebraska Supreme Court rejected the trial court's determination that the claims
related to the May 9 meeting between Judge Finn and the Thimm family members
were procedurally barred. The Nebraska Supreme Court did conclude, however, that
Judge Moran's alternative holding that there was no showing of actual bias was not
clearly erroneous, and that the factual record supported that conclusion. As to the
competency claim, the Nebraska Supreme Court agreed that the claim was

                                        -5-
procedurally defaulted. The Nebraska Supreme Court concluded: “Allowing Ryan
to first raise the issue of competency after more than ten years of appellate litigation,
during which Ryan chose not to raise the issue would make a mockery of the finality
of the judicial process." Ryan III, 601 N.W.2d at 493.

      Having exhausted his state remedies, Ryan filed another petition for a writ of
habeas corpus. The federal district court denied his petition. We granted a certificate
of appealability. We now address the issues of the applicability of the AEDPA,
whether Ryan’s competency claims were procedurally defaulted, whether Ryan was
competent to stand trial, whether Ryan is presently competent to stand trial in his
habeas proceeding and whether Judge Finn’s ex parte meetings with the victims’
families violated Ryan’s rights to a fair sentencing.

                           II. Applicability of the AEDPA

       The AEDPA applies only to habeas petitions filed after April 24, 1996, the date
the AEDPA became effective. Weaver v. Bowersox, 241 F.3d 1024, 1029 (8th Cir.
2001) (“AEDPA’s provisions apply to all habeas corpus petitions filed after Act’s
effective date.”). We held in Weaver that “this rule applies even when a prisoner’s
original petition was filed prior to AEDPA’s effective date and dismissed without
prejudice for failure to exhaust state remedies.” Id.

       In this case, Ryan filed his first petition for post conviction relief on November
17, 1995, prior to the effective date of the AEDPA. At that time, Ryan had not yet
exhausted his state court remedies. Consequently, the federal district court dismissed
his petition so that he could exhaust his claims at the state level. Ryan returned to
state court to again seek post conviction relief in the Nebraska state courts. On
December 10, 1999, Ryan filed another habeas petition in federal court. This petition
came after the AEDPA became effective. Under our decision in Weaver, the AEDPA
is applicable.

                                          -6-
      Ryan asserts that his 1999 petition should enjoy the benefit of his 1995 filing
date. We disagree for two reasons. First, Ryan’s 1999 habeas petition contains added
claims which do not arise out of the same conduct, transaction, or occurrence as the
claims in the 1995 petition. These new claims cannot relate back to the original
claim. United States v. Craycraft, 167 F.3d 451, 457 (8th Cir. 1999); Fed. R. Civ. P.
15(c)(2). Second, Ryan’s argument is the exact argument we rejected in Weaver.
Weaver, 241 F.3d at 1029 (holding that the AEDPA applies “even when a prisoner’s
original petition was filed prior to AEDPA’s effective date and dismissed without
prejudice for failure to exhaust state remedies.”).

       Ryan also argues that Woodford v. Garceau, 538 U.S. 202 (2003), overrules
Weaver on this point. The Supreme Court held in Woodford that a case is not
pending until an actual petition for habeas relief is filed in federal court. The Court
stated in Woodford that:

      [W]hether AEDPA applies to a state prisoner turns on what was before
      a federal court on the date AEDPA became effective. If, on that date,
      the state prisoner had before a federal court an application for habeas
      relief seeking an adjudication on the merits of the petitioner’s claims,
      then amended § 2254(d) does not apply. Otherwise, an application filed
      after AEDPA’s effective date should be reviewed under AEDPA, even
      if other filings by that same applicant . . . were presented to a federal
      court prior to AEDPA’s effective date.

Id. at 1402. The holding in Woodford is consistent with our ruling in Weaver that the
AEDPA’s provisions apply to all habeas petitions filed after the AEDPA’s effective
date. This includes petitions a prisoner filed after a district court dismissed an earlier
petition without prejudice for failure to exhaust state remedies. Thus, the AEDPA
applies in this case.




                                           -7-
       Federal courts are “bound by the AEDPA to exercise only limited and
deferential review of underlying state court decisions” in habeas corpus cases. Jones
v. Luebbers, 359 F.3d 1005, 1011 (8th Cir. 2004). See 28 U.S.C. § 2254; Williams
v. Taylor, 529 U.S. 362, 402-13 (2000). Federal review of underlying state court
decisions is limited because under the AEDPA, federal courts have the power to grant
habeas relief only if one or both of two conditions is satisfied. We may grant habeas
relief on a “claim that was adjudicated on the merits in State court proceedings,” 28
U.S.C. § 2254(d), if the state court’s decision was: 1) “contrary to, or involved an
unreasonable application of, clearly established Federal law, as determined by the
Supreme Court of the United States,” 28 U.S.C. § 2254(d)(1), or 2) based on “an
unreasonable determination of the facts in light of the evidence presented in the State
court proceeding.” 28 U.S.C. § 2254(d)(2).

       We have explained the standard for when a decision is “contrary to”
established Supreme Court precedent or involves an unreasonable factual
determination on a number of occasions, including in Jones, in which we stated:

      A state court decision is contrary to clearly established Supreme Court
      precedent if "the state court arrives at a conclusion opposite to that
      reached by [the] Court on a question of law or . . . decides a case
      differently than [the] Court has on a set of materially indistinguishable
      facts." Williams, 529 U.S. at 413. A state court decision involves an
      unreasonable application of clearly established Supreme Court precedent
      "if the state court identifies the correct governing legal principle from
      [the] Court's decisions but unreasonably applies that principle to the
      facts of the prisoner's case.” Id. Finally, a state court decision involves
      "an unreasonable determination of the facts in light of the evidence
      presented in the state court proceedings," 28 U.S.C. § 2254(d)(2), only
      if it is shown that the state court's presumptively correct factual findings
      do not enjoy support in the record. 28 U.S.C. § 2254(e)(1); Boyd v.
      Minnesota, 274 F.3d 497, 501 n.4 (8th Cir. 2001) ("There is sufficient
      record evidence to support such a finding and, thus, it would not



                                          -8-
      constitute an unreasonable determination of the facts in light of the
      evidence presented at trial.").

Jones, 359 F.3d at 1011-12 (alteration in original). We apply this analysis to the
present case.

                              III. Competency Claims

        The Nebraska Supreme Court determined that the competency issue was
procedurally defaulted. Ryan relies on Vogt v. United States, 88 F.3d 587 (8th Cir.
1996), to argue that this conclusion by the Nebraska Supreme Court was an
unreasonable application of clearly established federal law. The Vogt court rejected
the argument that a petitioner waives or defaults a mental competency claim when he
fails to raise it in the district court or on direct appeal. The Vogt court cited Adams
v. Wainwright, 764 F.2d 1356, 1359 (11th Cir. 1985) (citing Pate v. Robinson, 383
U.S. 375 (1966)), for the proposition that the procedural default rule does not
preclude a defendant who fails to request a competency hearing at trial, or fails to
pursue a claim of incompetency on appeal from raising the issue through post
conviction proceedings. The rationale behind this ruling was that a defendant who
is truly incompetent does not have the ability to knowingly or intelligently waive his
right to have the competency issue determined at trial. Pate, 383 U.S. at 384.

      Pate stands for the specific proposition that a defendant who fails to raise
competency at trial or on direct appeal does not waive his right to raise the issue in
post conviction relief proceedings. However, Pate does not deal with a factual and
procedural situation such as the present case, where the defendant has already gone
through a full post conviction proceeding and is now raising the competency issue
only in a second proceeding in the Nebraska courts. In fact, in the initial post
conviction action, Ryan claimed that his trial counsel was ineffective for even raising
an insanity defense. Given the unusual procedural posture of this case, where the
competency issue was not raised in the initial post conviction proceeding, we are

                                         -9-
reluctant to find that the Nebraska Supreme Court's determination of procedural
default was an unreasonable application of clearly established Supreme Court
precedent.

       However, even if we were to assume that the Nebraska Supreme Court was
incorrect in its determination of procedural default, there is more than ample evidence
in the record to support Judge Moran's alternative holding that Ryan was competent
and that his constitutional rights were not violated by the failure to hold a competency
hearing. The test as to whether a defendant is competent to stand trial is whether the
defendant has a “sufficient present ability to consult his lawyer with a reasonable
degree of rational understanding -- and whether he has a rational as well as factual
understanding of the proceedings against him.” Dusky v. United States, 362 U.S.
402, 402 (1960). As the petitioner in a habeas action, Ryan has the burden of
demonstrating that the state courts’ findings of competency are not supported by the
record. 28 U.S.C. § 2254(d)(2), (e)(1). Ryan fails to meet this burden.

       The record shows that Judge Moran, the judge who presided over Ryan’s
second state post conviction action, conducted a thorough review of the record and
reached a reasonable conclusion based on that record. The expert testimony reviewed
by Judge Moran offers evidence to support a finding that Ryan was competent. The
state’s experts, including Dr. Emmett Kenney, always asserted that Ryan was
competent. The state’s experts also pointed to the administration of the Minnesota
Multiphasic Personality Inventory (MMPI), a respected objective psychological test.
Results of this test showed that while Ryan had an odd personality, he had no mental
illness that would cause him to be incompetent.

      A number of other experts examined Ryan, including Dr. William Logan,
M.D., a psychiatrist, and Dr. Robert E. Schulman, Ph.D., a psychologist, both hired
by the defense. Only these two experts stated that Ryan was incompetent, and they
only did so years after the trial. Judge Moran found:

                                         -10-
       . . . it does appear that strikingly absent in this case is even one opinion
      from anyone other than the defendant’s experts, Drs. Logan and
      Schulman, that he was not competent to stand trial . . . Yet, the record
      is clear that neither doctor ever expressed such an opinion at a time
      when it would have been an issue for the defense to explore.” Nebraska
      v. Ryan, No. 2390, slip. op. at 40-41 (Neb. Dist. Ct. for Richardson
      County).

In fact, Dr. Logan originally testified he did not believe that Ryan’s mental illness
“would have prevented him from having the capacity to understand . . . that [he] could
be indicted for murder and punished.” Id. at 28.

       Ryan’s trial counsel provide further evidence that a finding of competency was
reasonable. Neither Richard Goos nor Louie Ligouri, Ryan’s trial attorneys, observed
anything that caused them to suspect Ryan was incompetent. Goos testified that Ryan
had little or no difficulty communicating with his lawyers. Goos said, “what
delusions [Ryan] had about Yaweh . . . never seemed to interfere with our
conversations or his understanding of the case or what was at stake.” Ryan v. Clarke,
281 F. Supp. 2d 1008, 1032-33 (D. Neb. 2003) (Ryan IV) (alteration and omission in
original). Additionally, Robert Creager, Ryan’s attorney for the first post conviction
proceeding, examined the issue of competency and decided not to raise the issue.
Rather, he alleged that trial counsel had been incompetent for raising an insanity
defense. Although not medical experts, it seems notable that none of Ryan’s
attorneys, after meeting Ryan or reviewing the record felt it was appropriate to raise
the issue of competency at trial or in the first post conviction proceeding.

       Further, the district court correctly determined that evidence of Ryan’s
competency can be found in the testimony before Judge Moran that Ryan counseled
his son to lie at his trial by blaming others for his conduct. Ryan IV, 281 F. Supp. 2d
at 1033.



                                          -11-
       Judge Moran reasonably concluded that: 1) Logan and Schulman’s opinions
were not credible; 2) the experts’ opinions were not supported by the experts’
observations at the time of trial; 3) the MMPI tests and state experts were credible;
4) Ryan’s record of participation in trial and efforts to avoid execution by trying to
convince his son to lie about his role in criminal activities demonstrated that Ryan
was fully aware of the gravity of the charges he faced and the possible punishment;
and 5) he was competent to participate in his own defense. Given this evidence, a
court could reasonably find that Ryan possessed the capacity to understand the
charges against him, had the ability to cooperate with his attorneys, and could prepare
a rational defense. A court could make these findings even though Ryan may have
held unusual beliefs or even been delusional. Thus, Ryan was competent to stand
trial and remains competent today.

     We conclude that the Nebraska Supreme Court reasonably determined that
Ryan was competent to stand trial and remains so today.

                               IV. Ex Parte Meetings

      Judge Finn held impermissible and inappropriate ex parte meetings with the
victims’ families. This is undisputed in light of Judge Finn’s testimony at the
evidentiary hearing. It is also clear that Judge Finn signed an affidavit claiming that
he never had ex parte communications with the victims’ families. This conduct was
improper under Nebraska law. Ryan III, 601 N.W.2d at 486.

      In light of this impropriety, we might decide this case differently if we were
considering it on direct appeal. However, under the highly deferential standard
mandated by the AEDPA, we cannot find that the Nebraska Supreme Court’s decision
was an unreasonable application of controlling Supreme Court precedent, nor did it
involve an unreasonable determination of the facts in light of the evidence presented.
28 U.S.C. § 2254(d). In this case, the Nebraska Supreme Court’s finding that the ex

                                         -12-
parte proceedings did not show actual bias was not an unreasonable factual
determination in light of the evidence presented in the state court proceedings.

       There is sufficient evidence in the record to support the Nebraska state courts’
conclusion that any possible prejudicial effect of the ex parte meetings on Judge
Finn’s sentencing was minimal given the nature of the evidence presented at trial. As
the district court explained, “Judge Finn was not presented with any material
information about issues pertinent to Ryan’s death sentence during the Thimm or
Stice family meetings that had not already been presented to Judge Finn in earlier
court proceedings.” Ryan IV, 281 F. Supp. 2d at 1036-37. This case involves
horrific instances of torture and murder. It was not unreasonable for the Nebraska
state courts to conclude that there was little the victims’ families could say that would
have had a prejudicial effect on Judge Finn given the evidence and testimony he had
already heard. The Nebraska Supreme Court reasonably concluded that Judge Finn
could not have been presented with any evidence at the May 9, 1986 meeting that had
not already been presented to him, and that he made his sentencing decision based
upon the documentary evidence and the record before the trial court. Ryan III, 601
N.W.2d at 490.

       Ryan also argued that the ex parte communications showed that Judge Finn had
an improper bias against him, and that this bias deprived him of a fair sentencing.
“[C]learly established Federal law, as determined by the Supreme Court of the United
States,” 28 U.S.C. § 2254(d)(1), recognizes not only actual bias, but also the
appearance of bias, as grounds for disqualification. See, e.g., In re Murchison, 349
U.S. 133, 136 (1955) (“A fair trial in a fair tribunal is a basic requirement of due
process. Fairness of course requires an absence of actual bias in the trial of cases.
But our system of law has always endeavored to prevent even the probability of
unfairness.”).




                                          -13-
      As this court stated in Jones v. Luebbers, 359 F.3d 1005, 1012-13 (8th Cir.
2004),

      Although clearly established, this standard is inherently vague.
      Murchison, 349 U.S. at 136, 75 S. Ct. 623 (noting that the impermissible
      interest that might cause an average person as a judge to stray from
      impartiality “cannot be defined with precision.”). Application of this
      vague standard, when viewed through the deferential lens of Williams
      v. Taylor and the AEDPA, necessarily leaves state courts considerable
      latitude to pronounce rulings that do not contradict, and are reasonable
      applications of, Murchison and [Tumey v. Ohio, 273 U.S. 510 (1927)].
      This is especially true when the allegations of bias do not relate to
      pecuniary interests or procedural infirmities, but rather, relate to alleged
      personal animosity and instances of stern courtroom administration.

In instances of “closed proceedings that evade outside review, the appearance of
impartiality is great . . . and due process may require disqualification.” Id. at 1013.
The peculiar facts of this case, however, are different because the egregious nature
of the evidence presented at trial minimized any possible effect of the ex parte
meeting.

       The Nebraska state courts reasonably concluded that any possible appearance
of impartiality, in this case, was de minimis. The “opinions formed by the judge on
the basis of facts introduced or events occurring in the course of the current
proceedings, or of prior proceedings, do not constitute a basis for a bias or partiality
motion unless they display a deep-seated favoritism or antagonism that would make
fair judgment impossible.” Liteky v. United States, 510 U.S. 540, 555 (1994). In this
instance, the state courts could reasonably find that any disdain Judge Finn possessed
for Ryan was motivated by evidence and testimony presented at trial. It is unlikely
that any statements by the families could have altered Judge Finn’s sentencing.




                                         -14-
       Thus, although we believe that Judge Finn’s ex parte meeting with the victims’
families was improper, we hold that under the highly deferential standard mandated
by the AEDPA, we cannot find that Nebraska Supreme Court’s conclusions were an
unreasonable application of controlling Supreme Court precedent, nor did they
involve an unreasonable determination of the facts in light of the evidence presented.
28 U.S.C. § 2254(d).

      The judgment of the district court is affirmed.
                          ______________________________




                                        -15-